Citation Nr: 0217114	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  98-13 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a temporary total disability rating pursuant 
to the criteria of 38 C.F.R. § 4.29 (2001).


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1968 
to September 1970.








This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  The RO denied entitlement to a 
temporary total evaluation pursuant to the criteria of 
38 C.F.R. § 4.29.

The record shows that the Board in February 2000 remanded a 
claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  The record reflects that 
the development directed in the Board remand has not as yet 
been completed.  The claims file was forwarded to the Board 
for a decision on the pending issue of entitlement to a 
temporary total disability rating under 38 C.F.R. § 4.29.


FINDINGS OF FACT

1.  Service connection is in effect for bilateral hearing 
loss.

2.  VA hospitalized the veteran from November 1, 1999 to 
December 3, 1999 for nonservice-connected disability.

3.  There was no treatment instituted for the service-
connected hearing loss disability during the VA 
hospitalization from November 1, 1999 to December 3, 1999.  


CONCLUSION OF LAW

The criteria for a temporary total disability rating 
provided under 38 C.F.R. § 4.29 have not been met as a 
matter of law.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.29 (2001) 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The record reflects that the RO received the veteran's claim 
for service connection for hearing loss in May 1996.  The RO 
proceeded to grant service connection in August 1996 and 
assign a 0 percent rating.  The veteran filed a claim for 
increase in September 1997 and the RO granted a 10 percent 
rating under Diagnostic Code 6100 in March 1998.  Service 
connection is not in effect for any other ear disorder.

The record reflects that the veteran was hospitalized at a 
medical center from November 1, 1999 to December 3, 1999.  
The principal diagnosis was PTSD.  It was noted that he wore 
a hearing aid in the right ear and had total deafness in the 
left ear.  According to the record of admission he had right 
ear tenderness and tenderness and drainage in the ear canal.  
He was treated for the exudate and drainage and reportedly 
had a recurrence near the time of his discharge.  It was 
felt this was a chronic condition.  The record shows no 
hearing evaluation or treatment directed to hearing loss.  
The ear, nose and throat clinic report noted external otitis 
on the right and serous otitis media on the left.  He was 
readmitted in December 1999 for repair of stenosis of the 
right Stensen's duct after follow-up for otitis. 


Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation 
of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  



The percentage ratings represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 21 
days or hospital observation at Department of Veterans 
Affairs expense for a service-connected disability for a 
period in excess of 21 days.

(a) Subject to the provisions of paragraphs (d), (e), and 
(f) of this section this increased rating will be effective 
the first day of continuous hospitalization and will be 
terminated effective the last day of the month of hospital 
discharge (regular discharge or release to non-bed care) or 
effective the last day of the month of termination of 
treatment or observation for the service-connected 
disability. A 
temporary release which is approved by an attending 
Department of Veterans Affairs physician as part of the 
treatment plan will not be considered an absence.

(1) An authorized absence in excess of 4 days which begins 
during the first 21 days of hospitalization will be regarded 
as the equivalent of hospital discharge effective the first 
day of such authorized absence. An authorized absence of 4 
days or less which results in a total of more than 8 days of 
authorized absence during the first 21 days of 
hospitalization will be regarded as the equivalent of 
hospital discharge effective the ninth day of authorized 
absence.

(2) Following a period of hospitalization in excess of 21 
days, an authorized absence in excess of 14 days or a third 
consecutive authorized absence of 14 days will be regarded 
as the equivalent of hospital discharge and will interrupt 
hospitalization effective on the last day of the month in 
which either the authorized absence in excess of 14 days or 
the third 14 day period begins, except where there is a 
finding that convalescence is required as provided by 
paragraph (e) or (f) of this section. The termination of 
these total ratings will not be subject to Sec. 3.105(e) of 
this chapter.

(b) Notwithstanding that hospital admission was for 
disability not connected with service, if during such 
hospitalization, hospital treatment for a service-connected 
disability is instituted and continued for a period in 
excess of 21 days, the increase to a total rating will be 
granted from the first day of such treatment. If service 
connection for the disability under treatment is granted 
after hospital admission, the rating will be from the first 
day of hospitalization if otherwise in order.

(c) The assignment of a total disability rating on the basis 
of hospital treatment or observation will not preclude the 
assignment of a total disability rating otherwise in order 
under other provisions of the rating schedule, and 
consideration will be given to the propriety of such a 
rating in all instances and to the propriety of its 
continuance after discharge. Particular attention, with a 
view to proper rating under the rating schedule, is to be 
given to the claims of veterans discharged from hospital, 
regardless of length of hospitalization, with indications on 
the final summary of expected confinement to bed or house, 
or to inability to work with requirement of frequent care of 
physician or nurse at home.

(d) On these total ratings Department of Veterans Affairs 
regulations governing effective dates for increased benefits 
will control.

(e) The total hospital rating if convalescence is required 
may be continued for periods of 1, 2, or 3 months in 
addition to the period provided in paragraph (a) of this 
section.

(f) Extension of periods of 1, 2 or 3 months beyond the 
initial 3 months may be made upon approval of the 
Adjudication Officer.

(g) Meritorious claims of veterans who are discharged from 
the hospital with less than the required number of days but 
need post-hospital care and a prolonged period of 
convalescence will be referred to the Director, Compensation 
and Pension Service, under Sec. 3.321(b)(1) of this chapter.  
38 C.F.R. § 4.29.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002).  The Board has not overlooked the 
recently published VA regulations that implement the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).  However, 
these provisions do not provide any rights other than those 
provided by the VCAA.  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence regarding 
this matter was brought to the attention of the RO or the 
Board, but not requested or accounted for.  The matter at 
hand is a purely legal question in the nature of basic 
entitlement that the VCAA would not affect.  See for example 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The 
appellant has not indicated the likely existence of any 
evidence that has not already been obtained or provided that 
would be crucial in the claim from the standpoint of 
substantiating current compliance with the applicable law or 
VA regulations for the benefit he seeks.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  


Temporary Total Disability Rating
under 38 C.F.R. § 4.29

As noted, the basic entitlement to a temporary total 
disability rating under section 4.29 requires hospital 
treatment or observation for a service-connected disability 
in excess of 21 days.  There must be continuous 
hospitalization as defined in the regulation.  An 
alternative basis for the rating is met if during 
hospitalization treatment for a service-connected disability 
is instituted and continued for more than 21 days.  

The service-connected hearing loss did not require admission 
and the record did not show treatment being initiated and 
continued during the period of hospitalization.  Further, 
service connection was not granted after hospital admission 
for a disability under treatment.  

Thus it has not been established that a service-connected 
disability required hospitalization or that treatment for a 
service-connected disability was instituted and continued 
for more than 21 days during hospitalization.  As a result, 
the clearly established eligibility criteria for entitlement 
to the temporary total disability rating under section 4.29 
are not met.  As the determination as to his eligibility is 
not favorable, the claim must be regarded as legally 
insufficient since the requisite elements for eligibility to 
qualify for this benefit are not met.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to a temporary total disability rating provided 
under 38 C.F.R. § 4.29 is denied as a matter of law.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

